712 N.W.2d 452 (2006)
474 Mich. 1119
JOSEPH M. HENDERSON, Plaintiff-Appellant,
v.
HAMMER BUILDING AND RESTORATION, INC., Defendant-Appellee.
Docket No. 130299. COA No. 255187.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the December 1, 2005 judgment of the Court of Appeals is considered, and it is DENIED. Plaintiff has failed to allege a viable claim under the "common work area" doctrine, for the reasons stated in footnote one of the Court of Appeals decision.
CAVANAGH and KELLY, JJ., would grant leave to appeal.